DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “… wherein the host comprises at least one chemical group selected from the group consisting of … dibenzothiphene …”. This should instead read “… wherein the host comprises at least one chemical group selected from the group consisting of … dibenzothiophene …”. Underline added for emphasis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19: Lines 3-6 of claim 19 recite the limitation “…wherein any substituent in the host is an unfused substituent independently selected from the group consisting of CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH=CH-CnH2n+1, C≡CCnH2n+1, Ar1, Ar1-Ar2, CnH2n-Ar1, or no substitution…” “Any substituent” cannot be “no substitution.” Therefore, the claim is indefinite, because it is unclear how “any substituent” can be “no substitution.”
For the purposes of examination, the Examiner is interpreting the claim as if it read “…wherein any substituent in the host is an unfused substituent independently selected from the group consisting of CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH=CH-CnH2n+1, C≡CCnH2n+1, Ar1, Ar1-Ar2, and CnH2n-Ar1…”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12, 16-18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JP 2012-074444 A—machine translation relied upon) (hereafter “Sekine”).
Regarding claims 1, 2, 4-7, 9, 16, and 18: Sekine discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0108]-[0109]}.
The organic layer comprises an emissive layer which comprises the compound shown below as an emissive dopant {(paragraph [0109]: The OLED comprises a luminescent layer.), (paragraphs [0035] and [0274]-[0276]: The compound having the structure of Sekine’s general formula (1) is used as a luminescent dopant in a luminescent layer.), (paragraph [0085]: The compounds having the structure of Sekine’s general formula (1) are exemplified by compounds (1) through (30) of paragraphs [0087]-[0093].), (paragraph [0088]: Compound (8), shown below)}.
[AltContent: textbox (Sekine’s Compound (8))]
    PNG
    media_image1.png
    799
    1206
    media_image1.png
    Greyscale


Sekine does not exemplify a compound having the structure of the instant Formula I. 
However, Sekine teaches that the compounds having the structure of Sekine’s general formula (1) comprises a structure having the structure of Sekine’s general formula (2), shown below {paragraphs [0016]-[0017]}.
[AltContent: textbox (Sekine’s general formula (2))]
    PNG
    media_image2.png
    199
    809
    media_image2.png
    Greyscale


Where Q1, Q3, and Q5 represent 6-membered aromatic or heteroaromatic rings, and Q2 and Q4 represent either a cyclopentadiene ring or a 5-membered aromatic heterocycle {paragraph [0018]}.
Sekine’s Compound (8) comprises Sekine’s general formula (2) where Q1, Q3, and Q5 are benzene rings, and Q2 and Q4 are furan and pyrrole, as shown above.
Sekine further teaches a compound of Sekine’s general formula (1) having the structure shown below {paragraph [0089]: Compound (14), shown below}.
[AltContent: textbox (Sekine’s Compound (14))]
    PNG
    media_image3.png
    882
    912
    media_image3.png
    Greyscale


Sekine’s Compound (14) comprises Sekine’s general formula (2) where Q1, Q3, and Q5 are benzene rings, and Q2 and Q4 are furan and cyclopentadiene substituted with two butyl groups. 
Therefore, both a pyrrole group and a cyclopentadiene substituted with two butyl groups are known groups that can be either Sekine’s Q2 or Q4.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sekine’s Compound (8) by substituting a cyclopentadiene group substituted with two butyl groups for the pyrrole group such that the five fused ring structure that is represented by Sekine’s general formula (2) comprises a cyclopentadiene group substituted with two butyl groups—as in Sekine’s Compound (14)—instead of the pyrrole group, based on the teachings of Sekine. The substitution would have been one known element for another known element and would have led to a compound having similar properties to Sekine’s Compound (8). See MPEP 2143(I)(B). Furthermore, the choice of the cyclopentadiene group substituted with two butyl groups would have been one from a finite number of identified, predictable choices provided by Sekine for Sekine’s Q2 or Q4 and would have had a reasonable expectation of success. See MPEP 2143(I)(E).
The resulting compound has the structure of the instant Formula I where R1, R2, R3, and R4 are all hydrogen; R5 and R6 are butyl; Z1 through Z8 are carbon.

Regarding claim 8: Sekine teaches all of the features with respect to claim 1, as outlined above.
Sekine does not exemplify a compound comprising a ligand in which one of the instant Z5 through Z8 is nitrogen.
However, Sekine teaches that Q1, Q3, and Q5 of Sekine’s general formula (2) can each individually be aromatic heterocyclic groups in addition to 6-membered aromatic carbocycles {paragraph [0018]}. 
Furthermore, Sekine teaches Compound (9), shown below, in which the structure having the structure of Sekine’s general formula (2) comprises Q1 as pyridine {paragraph [0088]: Compound (9)}. 
[AltContent: textbox (Sekine’s Compound (9))]
    PNG
    media_image4.png
    809
    1760
    media_image4.png
    Greyscale


Where in Sekine’s Compound (9) the six membered ring furthest from the metal center—which is being equated with Sekine’s Q1—is pyridine where the N atom is not shared with the adjacent five-membered ring.
Therefore, the instant Q1 as pyridine is a known element just as Q1 as benzene—as in Sekine’s Compound (8)—is a known element.
Therefore at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Sekine’s Compound (8) by substituting a pyridine in place of the benzene ring furthest from the metal center such that the N atom of the pyridine ring is not shared with the adjacent five-membered ring, based on the teaching of Sekine. The substitution would have been one known element for another known element and would have led to results similar to those of Sekine’s Compound (8). See MPEP 2143(I)(B). Furthermore, the choice of the pyridine ring would have been one from a finite number of identified, predictable choices provided by Sekine for Sekine’s Q1 and would have had a reasonable expectation of success. See MPEP 2143(I)(E).

Regarding claim 12: Sekine teaches all of the features with respect to claim 1, as outlined above.
Sekine does not exemplify a compound comprising a ligand in which the cyclopentadiene group of the modified Sekine’s Compound (8) comprises the instant R5 and R6 as methyl.
Sekine does teach a compound comprising cyclopentadiene groups in the structure having the structure of Sekine’s general formula (2) in which the cyclopentadiene groups are substituted with two methyl groups instead of two butyl groups as in the modified Sekine’s Compound (8) {paragraph [0088]: Compound (7)}. 
Therefore, the instant Q2 or Q4 as a cyclopentadiene group substituted with two methyl groups is a known element just as Q2 or Q4 as a cyclopentadiene group substituted with two butyl groups.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Sekine’s Compound (8) such by substituting a cyclopentadiene comprising two methyl group substituents in place of the cyclopentadiene comprising two butyl group substituents, based on the teachings of Sekine. The substitution would have been one known element for another known element and would have led to results similar to those of Sekine’s Compound (8). See MPEP 2143(I)(B). Furthermore, the choice of methyl group substituents for the cyclopentadiene group would have been one from a finite number of identified, predictable choices provided by Sekine for the substituents of the cyclopentadiene group and would have had a reasonable expectation of success. See MPEP 2143(I)(E).
Such a compound comprises a ligand having the structure of the instant LA1.

Regarding claim 17: Sekine teaches all of the features with respect to claim 16, as outlined above.
Sekine further teaches that the OLED is incorporated into a consumer product {paragraph [0214]}.

Regarding claim 20: Sekine teaches all of the features with respect to claim 16, as outlined above.
Sekine further teaches that the organic layer further comprises a host that comprises an azacarbazole chemical group {(paragraph [0131]: The emissive layer comprises a host.), (paragraph [0135]: The host material can be a diazacarbazole derivative, which is being equated with an azacarbazole chemical group.)}.
A diazacarbazole group is a carbazole group that comprises two N atoms that have replaced C atoms and can therefore also be called an azacarbazole group in the sense that an azacarbazole group is a carbazole group in which one or more carbon atoms have been replaced with nitrogen atoms. Therefore, the diazacarbazole group of Sekine is being equated with the instant azacarbazole group.

Regarding claim 23: Sekine teaches all of the features with respect to claim 16, as outlined above.
As outlined above, the modified Sekine’s Compound (8) is contained in the emissive layer as an emissive dopant material. The emissive layer is composed of a material or a mixture of materials and can therefore be equated with a formulation. Therefore, Sekine discloses a formulation comprising a compound having the structure of the instant Formula 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JP 2012-074444 A—machine translation relied upon) (hereafter “Sekine”) as applied to claim 1 above, and further in view of Xie et al. (“Spiro-functionalized Ligand with Supramolecular Steric Hindrance to Control π-π Interaction in the Iridium Complex for High-Performance Electrophosphorescent Devices”, The Journal of Physical Chemistry Letters (2010) vol. 1, pp. 272-276) (hereafter “Xie”).
Regarding claim 11: Sekine teaches all of the features with respect to claim 1, as outlined above.
Sekine does not exemplify that the instant R5 and R6 are joined to form a ring.
Xie teaches the metal complexes shown below as light emitting dopants in the light emitting layer of an organic light emitting device {p. 273, 2nd col. 2nd paragraph through p. 274, 2nd col. 1st paragraph}.
[AltContent: textbox (Ir(SFP)3)][AltContent: textbox (Ir(BFP)3)]
    PNG
    media_image5.png
    715
    718
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    697
    611
    media_image6.png
    Greyscale


The only difference between the two compounds is that the Ir(SFP)3 comprises a cyclopentadiene group substituted with two phenyl groups that have been fused to form a ring while Ir(BFP)3 comprises a cyclopentadiene group substituted with two butyl groups.
Xie teaches that an organic light emitting device comprising Ir(SFP)3 as the light emitting dopant has higher efficiency than an organic light emitting device comprising Ir(BFP)3 as the light emitting dopant {Figure 3 as described in the paragraph bridging pages 273 and 274}.
Therefore at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Sekine’s Compound (8) by replacing the butyl substituents on the cyclopentadiene groups with phenyl groups that have been fused to form a ring, based on the teaching of Xie. The motivation for doing so would have been to increase the efficiency of an organic light emitting device comprising the compound as a light emitting dopant, as taught by Xie.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JP 2012-074444 A—machine translation relied upon) (hereafter “Sekine”) as applied to claim 1 above, and further in view of Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong ‘737”) and Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 12-15: Sekine teaches all of the features with respect to claim 1, as outlined above.
Sekine does not exemplify a compound comprising a ligand in which the cyclopentadiene group of the modified Sekine’s Compound (8) comprises the instant R5 and R6 as methyl.
Sekine does teach a compound comprising cyclopentadiene groups in the structure having the structure of Sekine’s general formula (2) in which the cyclopentadiene groups are substituted with two methyl groups instead of two butyl groups as in the modified Sekine’s Compound (8) {paragraph [0088]: Compound (7)}. 
Therefore, the instant Q2 or Q4 as a cyclopentadiene group substituted with two methyl groups is a known element just as Q2 or Q4 as a cyclopentadiene group substituted with two butyl groups.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Sekine’s Compound (8) such by substituting a cyclopentadiene comprising two methyl group substituents in place of the cyclopentadiene comprising two butyl group substituents, based on the teachings of Sekine. The substitution would have been one known element for another known element and would have led to results similar to those of Sekine’s Compound (8). See MPEP 2143(I)(B). Furthermore, the choice of methyl group substituents for the cyclopentadiene group would have been one from a finite number of identified, predictable choices provided by Sekine for the substituents of the cyclopentadiene group and would have had a reasonable expectation of success. See MPEP 2143(I)(E).
Such a compound comprises three ligands having the structure of the instant LA1.
Sekine does not exemplify a heteroleptic compound comprising one of the ligands of the modified Sekine’s Compound (8)—which have the structure of the instant LA1—and two unsubstituted 2-phenylpyridine ligands.
Kwong ‘737 teaches that heteroleptic complexes can be advantageous because of the desirable properties imparted by the different ligands {p. 8, paragraph [0055]}. Kwong ‘737 provides the example of a heteroleptic complex in which one ligand with higher molecular weight imparts good stability while a second ligand with lower molecular weight imparts lower evaporation temperatures, providing easier processibility and improved manufacturing {p. 8, paragraph [0055]}. Kwong ‘737 exemplifies heteroleptic complexes utilizing two unsubstituted phenylpyridine ligands as the ligand which imparts lower molecular weight {(p. 8, paragraphs [0056]-[0057]), (Exemplified by compounds shown on pp. 8-10), (p. 9, compounds 25 through 27)}.
Xia additionally teaches that heteroleptic complexes are advantageous due to the properties provided by a heavier ligand while enabling lower sublimation temperatures due to the use of ligands having lower molecular weight {paragraph [0047]}. Xia also exemplifies heteroleptic complexes utilizing two unsubstituted phenylpyridine ligands as the ligand which imparts lower molecular weight {(p. 8, paragraphs [0066]-[0067]), (Exemplified by compounds shown on pp. 9-27), (paragraph [0057]: Compounds 1-3, 7-9, 13-15, 19-21, 25-27, 31-33, 55-57, 79-81, and 103-105.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have to have further modified Sekine’s Compound (8) to be a heteroleptic metal complex comprising two unsubstituted 2-phenylpyridine ligands in place of two ligands having the structure of the instant LA1, based on the teachings of Kwong ‘737 and Xia. The motivation for doing so would have been to provide heteroleptic complexes in which the unsubstituted 2-phenylpyridine ligands impart lower evaporation temperatures, providing easier processibility and improved manufacturing, as taught by Kwong ‘737 and Xia, while maintaining the properties and benefits of the ligands of the modified Sekine’s Compound (8).
Such a compound would comprise two ligands have the structure of the instant LB1 and one ligand have the structure of the instant LA1. Based on the formula provided in claim 15, such a compound would have the structure of the instant Compound 1.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JP 2012-074444 A—machine translation relied upon) as applied to claim 16 above, and further in view of Kwong et al. (WO 2009/021126 A2) (hereafter “Kwong ‘126”).
Regarding claims 19-21: Sekine teaches all of the features with respect to claim 16, as outlined above.
Sekine does not teach a host material comprising a triphenylene containing benzo-fused thiophene.
Kwong ‘126 teaches the compound shown below as a host material {(p. 15, Compound 2’), (p. 30, Compound 2S), (p. 53, Table 1, Device Examples 5-12), (p. 8, ¶ [0033]; triphenylene-containing benzo-fused thiophene as hosts that can accommodate a wide variety of emitting dopants while providing high efficiency without quenching.)}. 
[AltContent: textbox (Kwong ‘126’s Compound 2S)]
    PNG
    media_image7.png
    692
    1125
    media_image7.png
    Greyscale


Kwong ‘126 sought to provide host compounds with triphenylene and dibenzothiophene skeletons that when used in organic electroluminescent devices can accommodated a wide-variety of emitting dopants while enabling devices with increased lifetime, improved efficiency, and lower driving voltage {p. 9, paragraph [0033]), (p. 54, Table 2)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have to have further modified the organic light emitting device as taught by Sekine to use Kwong ‘126’s Compound 2S as a host material, as taught by Kwong ‘126. The motivation for doing so would have been to provide a host compound with triphenylene and dibenzothiophene skeletons that when used in an organic electroluminescent device can accommodate a wide variety of emitting dopants while enabling a device with increased lifetime, improved efficiency, and lower driving voltage, as taught by Kwong ‘126. Furthermore, one of ordinary skill in the art would know to use the host materials as they were intended, which in this case is finding the best host material to create an efficient light-emitting device for the given material set based on the teachings of Kwong ‘126.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-9, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10686261. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 4-7, 9, 11-13: Claim 8 of U.S. Patent no. 10686261 discloses the compounds having the structure shown below {claim 1}.

    PNG
    media_image8.png
    652
    554
    media_image8.png
    Greyscale

Where the substituent variables have definitions encompassed by the definitions of the substituent variables of the instant Formula I and the instant Formula II {Claim 1}.
The compounds having the structure of Formula II of Claim 8 or U.S. Patent no. 10686261 can comprise a ligand having the structure shown below {Claim 8, Ligand LA6}.

    PNG
    media_image9.png
    476
    747
    media_image9.png
    Greyscale


Regarding claims 1-2, 4, 8-9, 11-13: Claim 8 of U.S. Patent no. 10686261 discloses the compounds having the structure shown below {claim 1}.

    PNG
    media_image8.png
    652
    554
    media_image8.png
    Greyscale

Where the substituent variables have definitions encompassed by the definitions of the substituent variables of the instant Formula I and the instant Formula II {Claim 1}.
The compounds having the structure of Formula II of Claim 8 of U.S. Patent no. 10686261 can comprise a ligand having the structure shown below {Claim 8, Ligand LA6}.

    PNG
    media_image10.png
    600
    754
    media_image10.png
    Greyscale


Claims 1-2, 13, 16, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10686261. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 13, 16, and 19-21: Claim 18 of U.S. Patent no. 10686261 discloses an organic light emitting device (OLED) comprising an anode, a cathod, and an organic layer disposed between the anode and the cathode {Claim 13}.
The organic layer comprises a compound of Formula II, shown below {Claim 13}.

    PNG
    media_image8.png
    652
    554
    media_image8.png
    Greyscale

Where the substituent variables have definitions encompassed by the definitions of the substituent variables of the instant Formula I and the instant Formula II {Claim 13}.
Wherein the organic layer further comprises a host and the host is the compound shown below {Claim 18}.

    PNG
    media_image11.png
    557
    784
    media_image11.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786